Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 21, 2011                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
  143646                                                                                              Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  REBECCA WILLIAMS JACKSON,                                                                               Brian K. Zahra,
                                                                                                                     Justices
           Plaintiff-Appellant,
  v                                                                SC: 143646
                                                                   COA: 295219
                                                                   Mecosta CC: 09-019251-NH
  MECOSTA COUNTY MEDICAL CENTER,
  OBSTETRICS AND GYNECOLOGY OF BIG
  RAPIDS, P.C., MHS SURGICAL SPECIALISTS,
  CENTRAL MICHIGAN EMERGENCY
  PHYSICIANS, MECOSTA COUNTY
  RADIOLOGY, L.L.C., KATHRYN MEKARU,
  M.D., ALAN GRILLO, M.D., JERRY
  PEARSON, M.D., KRIS KENT, R.N., and
  CHRISTOPHER KUSHNER, D.O.,
             Defendants-Appellees.
  _________________________________________/

        On order of the Court, the application for leave to appeal the July 19, 2011
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 21, 2011                   _________________________________________
           d1114                                                              Clerk